Citation Nr: 1120112	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-45 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, and if so whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a mental disorder, and if so whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1956 to April 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issues of entitlement to service connection for tinnitus, a skin disorder and a mental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2006, the RO denied service connection for tinnitus, a skin disorder and a mental disorder.  The Veteran did not appeal the decision.  

2.  The evidence received since the RO's final denial of service connection for tinnitus, a skin disorder and a mental disorder in July 2006 relates to an unestablished fact necessary to substantiate the claims and creates a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 2006 RO decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received since the July 2006 decision and the claim for service connection for tinnitus is reopened. 38 U.S.C.A. § 5108 (West 2002).

3.  The July 2006 RO decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

4.  New and material evidence has been received since the July 2006 decision and the claim for service connection for a skin disorder is reopened. 38 U.S.C.A. § 5108 (West 2002).

5.  The July 2006 RO decision that denied service connection for a mental disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

6.  New and material evidence has been received since the July 2006 decision and the claim for service connection for a mental disorder is reopened. 38 U.S.C.A. § 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), given the favorable outcome on the claims to reopen, no conceivable prejudice to the Veteran could result from reopening the claim.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for tinnitus, a skin disorder and a mental disorder was denied by the RO in July 2006.  Notice was sent to the Veteran in on July 17th 2006.  The Veteran and he did not timely appeal.  That decision is final.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed. 38 U.S.C.A. § 5108 (West 2002).

In July 2006, the RO denied service connection for tinnitus, a skin disorder and a mental disorder.  The RO considered the Veteran's service, VA outpatient treatment records dated from 1997 to 2006.  There was a formal finding of unavailability of the Veteran's service treatment records.  The outpatient records showed no findings of tinnitus, a skin disorder or a mental disorder.  The RO found that there were no current diagnoses and denied the claims.  The RO notified the Veteran of its denial on July 17, 2006, and he did not appeal the denials. Thus the determination is final.

Evidence added to the record since the last final denial in July 2006 includes VA treatment records dated from 2007 to 2009, a lay statement from a service comrade of the Veteran, records from the Social Security Administration (SSA) and testimony provided at the Veteran's hearing before the undersigned in December 2010.  Some of the VA records are cumulative or duplicative; however there is a finding in an August 2009 VA outpatient treatment record that the Veteran has tinnitus described as constant ringing which seemed worse in the left ear.  In a March 2009 VA outpatient treatment record, the Veteran was noted to complain of a rash over both arms for 50 years and examination showed a erythematous rash over the dorsal aspect of both arms.  Topical medication was prescribed.  SSA records show that the Veteran was found to have diagnoses of mental retardation, depressive disorder, and anxiety disorder.  Additionally a lay statement from a service comrade has been added to the record in which the writer states that during service the Veteran was hospitalized for a dental abscess.  

All of this evidence is new and material since it places current diagnoses for each disorder at issue here.  Further the Veteran has contended that his mental problems are due to dental treatment he had in service, thus the lay statement is material as it attests to the treatment of a dental problem during service.  These things were not established in the prior denials.  This evidence must be accepted at face value now; in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Thus, the Board finds that new and material evidence has been presented, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

ORDER

New and material evidence has been received and the claim of entitlement to service connection for tinnitus is reopened.  

New and material evidence has been received and the claim of entitlement to service connection for a skin disorder is reopened.  

New and material evidence has been received and the claim of entitlement to service connection for a mental disorder is reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for tinnitus, a skin disorder and a mental disorder.  His service treatment records are not available.  The Court has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the Veteran's claim must be undertaken with this heightened obligation in mind.  

The Veteran has a current diagnosis of tinnitus.  His service records are unavailable.  He claims that he has had ringing in his ears since the 1950's while on active duty.  He states that was exposed to acoustic trauma during service by way of being in the infantry and being around heavy artillery a lot.  His Certificate of Discharge shows that he was in the infantry.  A VA examination to determine the etiology of his tinnitus has not been scheduled.  

The Veteran claims that during service he went through a gas chamber, i.e., mustard gas, and that the skin condition on his arms was due to that.  He reports that he has had the skin disorder since service and that it never went away.  Exposure or the extent of exposure to mustard gas, if any, has not been addressed in the record.  The Board is sympathetic to the fact that the service records were lost through no fault of the appellant.  To the extent possible efforts should be undertaken to verify exposure to mustard gas.  Further the Veteran is competent to attest to having a rash on his arms since service.  He has not been examined by VA to determine the nature and etiology of his skin disorder.   

The Veteran states that he has had mental problems and memory problems since service.  He states that this occurred after he had dental surgery in service.  A service comrade has confirmed that the Veteran underwent dental surgery in service in 1956 and that he was hospitalized in March/April at Fort Knox, Kentucky.  The Veteran's wife has stated that the Veteran has had memory problems since he got out of service.  He has been diagnosed with various mental disorders.  He has not been examined by VA to determine the nature and etiology of any mental disorder found.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Forward to the Veteran VCAA notice regarding establishing a claim for service connection based on exposure to mustard gas.  

2.  Take steps to attempt to verify if the Veteran was exposed to mustard gas during service.  Development for confirmation of exposure should be conducted with the Department of the Army, Department of Defense, and/or any other appropriate agency to the extent possible.  

3.  The Veteran should be scheduled for a VA audiology examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has tinnitus as a result of active service.  The examiner should be notified that VA concedes the Veteran was exposed to weapons noise in the infantry.   

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner determines that -with respect to any opinion - it cannot be provided without resorting to mere speculation, then the examiner must provide a detailed reason why this is the case.  The examiner must further state what facts or information are missing that prevent forming an opinion without resorting to mere speculation.

4.  If there is evidence that the Veteran was exposed to mustard gas, arrange for a medical professional with appropriate expertise to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to the relationship, if any, between the Veteran's diagnosed skin disorder and the Veteran's military service, with specific consideration of exposure to chemicals in service.  If the reviewer believes that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

If exposure to mustard gas is not confirmed, schedule the Veteran for a VA skin examination to determine the nature and extent of his skin complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not that any skin disorder found is related to service.  If the examiner determines that -with respect to any opinion - it cannot be provided without resorting to mere speculation, then the examiner must provide a detailed reason why this is the case.  The examiner must further state what facts or information are missing that prevent forming an opinion without resorting to mere speculation.

5.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should be requested to offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater that any currently diagnosed psychiatric or memory disorder is related to the inservice dental surgery claimed by the Veteran.  If the examiner determines that -with respect to any opinion - it cannot be provided without resorting to mere speculation, then the examiner must provide a detailed reason why this is the case.  The examiner must further state what facts or information are missing that prevent forming an opinion without resorting to mere speculation.

6.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


